Determination of the respondent Commissioner Perales dated May 8, 1989, which affirmed a determination of respondent Commissioner Grinker, which, inter alia, denied petitioner’s request for storage fees, unanimously confirmed, the petition denied, and the proceeding (transferred to this Court by order of the Supreme Court, New York County [Carol E. Huff, J.], entered January 18, 1990), is dismissed.
Petitioner, evicted from his home in October, 1986, placed certain personal belongings in storage, while he resided in a shelter for the next five months. In April, 1987, petitioner moved to a furnished room at the Capitol Hall Hotel, where he continues to reside. After payment for the five months, petitioner’s continuing request for storage fees was properly denied. 18 NYCRR 352.6 (f), on which petitioner relies, has been held to apply in cases of "short-term temporary emergencies”, and not to authorize indefinite storage (Matter of Marquart v Perales, 142 AD2d 678, 679). Since it is clear that petitioner is presently housed in permanent accommodations, and that the emergency need for storage facilities has long passed, the denial of storage fees is supported by substantial evidence. (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176.) Concur—Sullivan, J. P., Milonas, Ellerin and Kupferman, JJ.